                                                           ____FILED                ____RECEIVED
                                                           ____ENTERED              ____SERVED ON
                                                                         COUNSEL/PARTIES OF RECORD


                                                                    May 19, 2021
1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479                                     CLERK US DISTRICT COURT
                                                                      DISTRICT OF NEVADA
3    *Jeremy C. Baron                                        BY:_________________________DEPUTY
     Assistant Federal Public Defender
4    District of Columbia Bar No. 1021801
     Amelia L. Bizzaro
5    Assistant Federal Public Defender
6    Wisconsin State Bar No. 145709
     411 E. Bonneville Ave. Suite 250
7    Las Vegas, Nevada 89101
     (702) 388-6577
8    jeremy_baron@fd.org
9    amelia_bizzaro@fd.org

10   *Lead attorney for Petitioner Julius Bradford
11

12
                          U NITED S TATES D ISTRICT C OURT
13                              D ISTRICT OF N EVADA
14
     Julius Bradford,
15
                  Petitioner,                    Case No. 2:13-cv-01784-RFB-EJY
16
           v.                                    [Proposed] Order to Produce for
17                                               VideoConference Julius Bradford
     Calvin Johnson, et al.,                     #81604
18
                  Respondents.
19

20
           To:    Calvin Johnson, Warden, High Desert State Prison, Indian Springs, NV
21
           The Court hereby finds that Julius Bradford, #81604, is presently in custody
22
     of the Nevada Department of Corrections, at High Desert State Prison, Indian
23
     Springs, Nevada.
24
           It is ORDERED that the Warden of High Desert State Prison, or his designee,
25
     shall arrange for and produce Julius Bradford, #81604, for a videoconference
26
     evidentiary hearing via Zoom technology, on or about Friday, June 11, 2021, at the
27
1    hour of 9:00 a.m., to attend the hearing in the instant matter, and arrange for his
2    appearance on said date as may be ordered and directed by the Court, until Julius
3    Bradford, #81604, is released and discharged by the Court; and that Julius
4    Bradford, #81604, shall thereafter be returned to the custody of the Warden, High
5    Desert State Prison, Indian Springs, NV, under safe and secure conduct.
6          Dated this ___
                      19thday of May, 2021.

7

8                                                  _______________________________
                                                   RICHARD F. BOULWARE, II
9                                                  United States District Judge
10
     Submitted by:
11
     Rene L. Valladares
12   Federal Public Defender
13
     /s/ Jeremy C. Baron
14   Jeremy C. Baron
     Assistant Federal Public Defender
15

16

17

18

19

20

21

22

23

24

25

26

27


                                               2
